Citation Nr: 1822387	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  17-58 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1. Entitlement to an effective date prior to May 11, 2017, for the award of a 20 percent disability rating for lumbosacral strain. 

2. Entitlement to an effective date prior to May 11, 2017, for the award of a 20 percent disability rating for a right shoulder strain. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Parke



INTRODUCTION

The Veteran had active duty from July 1992 to July 1996. 

This appeal is before the Board of Veterans' Appeals (Board) on appeal from November 2016 to July 2017 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. The Veteran submitted new and material evidence within one year of the November 2016 rating decision awarding 20 percent disability ratings for lumbosacral strain and right shoulder strain. 

2. The November 2016 rating decision did not become final. 


CONCLUSIONS OF LAW

1. A 20 percent disability rating for a lumbosacral strain is awarded effective August 23, 2016. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.156(b), 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, Diagnostic Code (DC) 5237 (2017).

2. A 20 percent disability rating for a right shoulder strain is awarded effective August 23, 2016. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.156(b), 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, DC 5201 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority. 38 C.F.R. § 3.104(a). The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period. 38 U.S.C. § 7105(c); 
38 C.F.R. §§ 3.156(b), 3.160, 20.201, 20.302. Unless the Chairman of the Board orders reconsideration or one of the other exceptions to finality applies, all Board decisions are final on the date stamped on the face of the decision. 38 C.F.R. 
§ 20.1100; see also 38 U.S.C. §§ 511(a), 7103(a), 7104(a). New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with a claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b).

In this case, the Veteran was granted service connection for lumbosacral strain and a right shoulder strain in a November 29, 2016 rating decision. The Veteran was awarded a 10 percent disability rating for the lumbosacral strain and a non-compensable rating for a right shoulder strain. On May 11, 2017, the Veteran filed a claim for an increased disability rating for both disabilities. As a result of the new claim, the Veteran's updated VA treatment records were associated with his claims file. He was afforded new VA medical examinations in July 2017. This new and material evidence was received prior to the expiration of the appeal period for the November 2016 rating decision. In a July 19, 2017 rating decision, the Veteran was afforded 20 percent disability ratings for both disabilities. Because the new and material evidence showing the Veteran was entitled to a higher disability rating was received before the expiration of the appeal period, the Veteran is entitled to an effective date of August 23, 2016, for the 20 percent evaluations for lumbosacral strain and a right shoulder strain. 




ORDER

A disability rating of 20 percent for lumbosacral strain is granted, effective August 23, 2016.

A disability rating of 20 percent for a right shoulder strain is granted, effective August 23, 2016.



____________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


